Exhibit 10.6
 
Consulting Agreement


This Consulting Agreement (“Agreement”) entered into as of the 10th day of
September 2008, to be effective as of September 1, 2008, is entered into by and
between Texhoma Energy, Inc., a Nevada corporation (“Texhoma”) and Pamela Cooper
D/B/A PRC Consulting, an individual (the “Consultant”), each a “Party” and
collectively the “Parties.”


WHEREAS, Texhoma desires for the Consultant to provide services to Texhoma and
the Consultant desires to provide services to Texhoma on the terms and
conditions set forth below.


NOW, THEREFORE, in consideration for the promises and pledges contained below
and other good and valuable consideration, which consideration the Parties
acknowledge receipt of, and the premises and the mutual covenants, agreements,
and considerations herein contained, the Parties hereto agree as follows:


1.           Consulting Services.


The Consultant agrees to provide services to the Company as a controller, as
well as various accounting consulting functions as designated by and requested
by Texhoma (the “Services”).


2.           Consideration.


In consideration for the Consultant agreeing to provide the Services, Texhoma
agrees to pay the Consultant $80 per hour billed by Consultant, payable at the
end of each month this Agreement is in effect, and 1,000,000 restricted shares
of Texhoma’s common stock (the “Common Stock”), which shall be treated as earned
by Consultant as soon as the Parties enter into this Agreement.  The Common
Stock shall be issued to the Consultant at such time as the Company chooses and
not later than when it is able to obtain shareholder approval and affect an
increase in its total number of authorized but unissued shares of common stock.


3.           Representations of Consultant.


 
a)
Consultant recognizes that the Common Stock has not been registered under the
Securities Act of 1933, as amended (“Act”), nor under the securities laws of any
state and, therefore, cannot be resold unless the resale of the Common Stock is
registered under the Act or unless an exemption from registration is
available.  The Consultant may not sell the Common Stock without registering
them under the Act and any applicable state securities laws unless exemptions
from such registration requirements are available with respect to any such sale;



 
b)
The Consultant is acquiring the Common Stock for his, her or its own account for
long-term investment and not with a view toward resale, fractionalization or
division, or distribution thereof, and it does not presently have any reason to
anticipate any change in its circumstances, financial or otherwise, or
particular occasion or event which would necessitate or require the sale or
distribution of the Common Stock.  The Consultant confirms and represents that
it is able (i) to bear the economic risk of its investment, (ii) to hold the
Common Stock for an indefinite period of time, and (iii) to afford a complete
loss of its investment.  The Consultant also represents that it has (i) adequate
means of providing for its current needs and possible personal contingencies,
and (ii) has no need for liquidity in this particular investment.





--------------------------------------------------------------------------------


 
 
c)
The Consultant acknowledges that he, she, or is aware of the business operations
and financial condition of Texhoma including the risks associated therewith and
has access to and has reviewed similar information regarding Texhoma in
Texhoma’s periodic and current report filings on the Securities and Exchange
Commission’s EDGAR filing system as would be included in a registration
statement, including risk factors, audited annual and unaudited interim
financial statements, results of operations and business operations information
regarding Texhoma and as such, the issuance of the Common Stock is exempt from
registration under the Act.



4.           Term.


This Agreement shall have a one year term, and shall be renewable upon the
expiration of such term by the mutual consent of the Parties.  This Agreement
may be terminated by either party with thirty (30) days written notice to the
non-terminating Party.


5.           Signatures.


This Agreement may be executed in several counterparts, each of which is an
original.  It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.  A
copy of this Agreement signed by one Party and faxed to another Party shall be
deemed to have been executed and delivered by the signing Party as though an
original.  A photocopy of this Agreement shall be effective as an original for
all purposes.


-2-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Agreement effective as
of the day and year first above written.


Texhoma Energy, Inc.
“Consultant”
A Nevada Corporation
     
/s/ Daniel Vesco
/s/ Pamela R. Cooper
Dan Vesco
Pam Cooper
President
 
Date: 09/08/08
Date: 09/30/08





-3-

--------------------------------------------------------------------------------

